DETAILED ACTION 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
Examiner stated position on 10/22/2021 in Quayle. 
Drawings
Examiner also notes that in instant remarks that Fig. 14 is the most material figure for claim construction. Instant Rm. at 9 (“FIG. 14 of the present disclosure”). Fig. 14 will be published for the Off. Gaz.
Specification
Amendments to Spec. for TITLE are entered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/Primary Examiner, Art Unit 3685